DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Recommendation
Due to the limited advancement of this application towards allowance, the Examiner recommends that the Applicant schedule an interview with the Examiner.  For example, the amendments made by the Applicant in this action does nothing to change the applicability of the prior art.

Response to Arguments
Applicant's arguments regarding the 112B rejections of claims 4-6 and claim 12 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant's arguments regarding the 102 rejections of Wetsch have been fully considered but they are not persuasive. Applicant makes 2 primary arguments;
1)  “Wetsch does not teach a controller of claim 1”; the Examiner rebuts these arguments as follows – the controller must merely be configurable to either completely or partially cut the dunnage strip; “the controller being configured to control the cutting assembly to selectively cut across the entire width of the strip of dunnage or to cut across less than the width of the strip of dunnage”,  As such, the language of Fig. 9, item 160 meets the limitation; “operate …to sever a portion of the converted strip”.  Regarding the more specific functions 

2)  “Wetsch also does not inherently teach the method set forth in claim 10”, argued through the use of the argument “Wetsch does not teach the cutting step of claim 10”; the examiner rebuts this by stating the following – it is not necessary for the controller of Wetsch to verbatim mimic the functions of the currently claimed controller.  It is merely necessary that the controller be capable of performing the required guidance.  Furthermore, upon analysis of the method of claim 10, there exists no citation or limitation requiring a controller.  Further, the limitation requiring “any method step that selects between cutting across the entire width of the strip of dunnage to form a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetsch (2014/0274645), which incorporates by reference Shaw, (US 2008/0076653).

Regarding claim 1, Wetsch discloses: A dunnage conversion machine (Figs. 1-3, system 10) comprising: 
a conversion assembly Figs. 1-3, converting station 102) that converts a sheet stock material into a lower-density strip of dunnage ([0002], “a dunnage conversion machine that converts a compact supply of stock material, such as a roll or stack of paper, into a lower density dunnage material.”) having a width and a height that is  (as can be clearly seen in Fig. 3a, the width  is greater than the height); 
a cutting assembly (Fig. 2, cutting member 15) downstream of the conversion assembly to cut the strip of dunnage to form a discrete dunnage product of a desired length ([0041], “The cutting member 15 can also be configured to fully or partially sever the line of material 19.“); and 

a controller (Fig.8, controller 1000) that controls the operation of the cutting assembly ([0082], “a controller 1000 (shown in FIG. 8) may be configured to control tear-assist apparatus”), the controller being configured to control the cutting assembly to selectively cut across the entire width of the strip of dunnaqe or to cut across less than the width of the strip of dunnage to maintain a connection between the strip of dunnage and the discrete dunnage product ([0049], “cutting elements, which are configured to engage the line of material 19 to facilitate initiating a tear or partially or fully tearing through the material 19 “).

Regarding claim 2, Wetsch further discloses: elements (Fig. 2, drum 17, roller 14, pressing member 13) that define a path for the strip of dunnage through the cutting assembly (Fig. 2, cutting member 15), and the cutting assembly includes a cutting blade (Title, “Tear-Assist Blade”).

Regarding claim 3, Wetsch further discloses: the controller (Fig.8, controller 1000) controls the cutting assembly (Fig. 2, cutting member 15) to move the cutting blade  [0008] “In some embodiment, the blade can be pivotable about a blade axis that extends generally transverse to the path”), the path configured to accommodate the width of the strip of dunnage extending between lateral sides of the path (Abstract, “A material dispenser having a dispensing member configured to dispense a line of the material along a path in a downstream direction”).

Regarding claim 4, Wetsch further discloses: the cutting assembly is configured to cut across less than the width of the strip of dunnage a distance between 25% and 95% of the width of the path (as can be seen in Figures 4A and 4B, and described in paragraph [0058-0059], the Wetsch design has put forth significant design mechanisms to ensure that only a portion of the cutting blade, the contact area 88, is in contact with the dunnage, as seen in Fig. 4B.  As noted in [0058], this contact area 88 has a transverse width 90 that is “preferably up to about 3/4 the transverse width 38, more preferably up to about 1/2 the transverse width 38, and most preferably, up to about 1/3 the transverse width 38.”.  This meets the limitations of claims 4 (between 25% and 95% - up to about 3/4, 1/2 and 1/3 all), claim 5 (between 40% and 80% - up to about 3/4, and 1/2), and claim 6 (between 50% and 75% - up to about 3/4, and 1/2).

Regarding claim 5, Wetsch further discloses: the cutting assembly is configured to cut across less than the width of the strip of dunnage a distance between 40% and 80% of the width of the path (as can be seen in Figures 4A and 4B, and described in paragraph [0058-0059], the Wetsch design has put forth significant design mechanisms to ensure that only a portion of the cutting blade, the contact area 88, is in contact with the dunnage, as seen in Fig. 4B.  As noted in [0058], this contact area 88 has a transverse width 90 that is “preferably up to about 3/4 the transverse width 38, more preferably up to about 1/2 the transverse width 38, and most preferably, up to about 1/3 the transverse width 38.”.  This meets the limitations of claims 4 (between 25% and 95% - up to about 3/4, 1/2 and 1/3 all), claim 5 (between 40% and 80% - up to about 3/4, and 1/2), and claim 6 (between 50% and 75% - up to about 3/4, and 1/2).

Regarding claim 6, Wetsch further discloses: the cutting assembly is configured to cut across less than the width of the strip of dunnage a distance between 50% and 75% of the width of the path (as can be seen in Figures 4A and 4B, and described in paragraph [0058-0059], the Wetsch design has put forth significant design mechanisms to ensure that only a portion of the cutting blade, the contact area 88, is in contact with the dunnage, as seen in Fig. 4B.  As noted in [0058], this contact area 88 has a transverse width 90 that is “preferably up to about 3/4 the transverse width 38, more preferably up to about 1/2 the transverse width 38, and most preferably, up to about 1/3 the transverse width 38.”.  This meets the limitations of claims 4 (between 25% and 95% - up to about 3/4, 1/2 and 1/3 all), claim 5 (between 40% and 80% - up to about 3/4, and 1/2), and claim 6 (between 50% and 75% - up to about 3/4, and 1/2).

Regarding claim 7, Wetsch further discloses: an accumulator adapted to receive multiple discrete dunnage products connected to the strip (see Examiner Illustration 1, taken from the incorporated reference of Shaw).

    PNG
    media_image1.png
    670
    568
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 8, Wetsch further discloses: the accumulator includes a linear chute (see Examiner Illustration 1, taken from the incorporated reference of Shaw).

Regarding claim 9, Wetsch further discloses: the accumulator includes a bin that can hold multiple discrete dunnage products connected to the strip (see Examiner Illustration 1, taken from the incorporated reference of Shaw).

Regarding claims 10-11, Wetsch anticipates the device of claims 1-9.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claims 10-11 are also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

Regarding claim 12, Wetsch further discloses: advancing the strip of dunnage in a longitudinal direction transverse the width of the strip of dunnage (see Figure 3A), and repeating the cutting step over time to form a series of longitudinally-spaced cuts ([0057], “cuts 19A,19B in the line of material 19 and additional subsequent cuts 19C,19D” – this citation is based on the interpretation of the phrase “longitudinal direction transverse the width of the strip of dunnage” – as seen above in the 112B)) that define a plurality of discrete dunnage products, each of a desired length, each connected to the strip of dunnage (as the device can make partial cuts, and as seen in [0010] that the user can define where to put each cut, it is clear that this limitation is described by Wetsch).  

Regarding claim 13, Wetsch further discloses: the cutting step includes cutting the strip of dunnage at longitudinally-spaced locations that are not equally spaced (as stated in [0010], a user can pull the dunnage, which initiates the cutting operation.  As such, since the user can determine the point of the cut, the cut locations can be not equally spaced. [0010], “In some embodiments, the sensing unit can be configured to detect the movement of the drum in the forward direction by the pulling of the line of material by the user, and upon detection, triggers the tear-assist unit to drive the line of material in a reverse direction along the path against the cutting member to initiate a tear in the line of material.”).

Regarding claim 14, Wetsch further discloses: supplying a paper sheet stock material to a conversion assembly for the converting step (Shaw : Abstract, “providing a roll of paper sheet material”).

Regarding claim 15, Wetsch further discloses: randomly crumpling the sheet stock material (Shaw : [0011], “crumpling the paper sheet into cushioning dunnage” – note – the term “crumpling” is a random process.  According to Wikipedia, “In geometry and topology, crumpling is the process whereby a sheet of paper or other two-dimensional manifold undergoes disordered deformation to yield a three-dimensional structure comprising a random network of ridges and facets with variable density.”. (https://en.wikipedia.org/wiki/Crumpling)).

Regarding claim 16, Wetsch further discloses: accumulating a plurality of discrete dunnage products connected to the strip of dunnage (see Examiner Illustration 1, taken from the incorporated reference of Shaw).

Regarding claim 17, Wetsch further discloses: separating a discrete dunnage product from the strip of dunnage (Fig. 9, box 160).

Regarding claim 18, Wetsch further discloses: the separating step is 5performed manually ([0041] “To initiate the tear-assist apparatus of the embodiment shown, a user pulls on the line of material 19 in a pulling direction”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731